DETAILED ACTION
This is an Office action based on application number 17/139,554 filed 31 December 2020, which claims priority to KR10-2019-0142679 filed 8 November 2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5, 8, 10-11, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwag et al. (KR20170136161A with citations taken from the provided machine translation) (Kwag).

Regarding instant claim 1, reference is made to FIG. 1 of Kwag, reproduced below:

    PNG
    media_image1.png
    373
    593
    media_image1.png
    Greyscale

	FIG. 1 of Kwag illustrates an adhesive tape <50> including a first heat-dissipating adhesive layer <130> and a second heat-dissipating adhesive layer <140> formed, respectively, on the upper and lower portions of a thermally conductive substrate layer <100> (paragraph [0030]). Kwag further discloses that heat dissipation particles are dispersed within the first and second heat-dissipating adhesive layers (paragraph [0011]), which are construed to be represented by the dots in layers <130> and <140>.

Regarding instant claim 2, FIG. 1 of Kwag illustrates the relative size difference between the thickness of the heat-dissipating adhesive layers <130> and <140> and the dots representing the heat dissipation particles. One of ordinary skill in the art would readily conclude that the diameter of the heat dissipation particles is less than the thickness of the heat-dissipating adhesive layers.

Regarding instant claim 5, the limitation “wherein an adhesiveness of the first adhesive film is different from an adhesiveness of the second adhesive film” recited in lines 1-3 is broad. As such any difference in adhesive strength, structure, composition, function, or the like, is construed to meet the limitation of the claim.
	FIG. 1 of Kwag illustrates that first heat-dissipation layer <130> has a different structure than second heat-dissipation layer <140>, specifically, heat-dissipation layer <130> includes embossed patterns <135> and channels <137> formed therebetween (paragraphs [0036-0037]). The difference in structure is construed to meet the broad limitation of differing adhesiveness.
	Additionally, Kwag that the first and second heat-dissipation layers include a pressure sensitive adhesive (PSA) selected from acrylic or silicone-based pressure-sensitive adhesives (paragraph [0011; 0035]). The different adhesive compositions allow for adhesive layers having differing adhesiveness.

Regarding instant claim 8, Kwag that the first and second heat-dissipation layers include a pressure sensitive adhesive (PSA) selected from an acrylate-based compound (paragraph [0011; 0059]).

Regarding instant claim 10, FIG. 1 of Kwag further illustrates heat-dissipation layer <130> includes embossed patterns <135> and channels <137> formed therebetween (paragraphs [0036-0037]). Said embossed patterns <135> are construed to meet the claimed sub adhesive films spaced apart by channels <137>.

Regarding instant claim 11, reference is made to FIG. 1 of Kwag and FIG. 4 of Kwag, reproduced below:

    PNG
    media_image2.png
    78
    376
    media_image2.png
    Greyscale

	In FIG. 4, Kwag illustrates that adhesive tape <220> is attached to the surface of display panel <210> and rear cover <230>, wherein adhesive tape <220> includes a laminate structure substantially the same as the structure described in FIG. 1 (paragraphs [0069-0076]).
	FIG. 1 of Kwag illustrates an adhesive tape <50> including a first heat-dissipating adhesive layer <130> and a second heat-dissipating adhesive layer <140> formed, respectively, on the upper and lower portions of a thermally conductive substrate layer <100> (paragraph [0030]). Kwag further discloses that heat dissipation particles are dispersed within the first and second heat-dissipating adhesive layers (paragraph [0011]), which are construed to be represented by the dots in layers <130> and <140>.

Regarding instant claim 15, the limitation “wherein an adhesiveness of the first adhesive film is different from an adhesiveness of the second adhesive film” recited in lines 1-3 is broad. As such any difference in adhesive strength, structure, composition, function, or the like, is construed to meet the limitation of the claim.
	FIG. 1 of Kwag illustrates that first heat-dissipation layer <130> has a different structure than second heat-dissipation layer <140>, specifically, heat-dissipation layer <130> includes embossed patterns <135> and channels <137> formed therebetween (paragraphs [0036-0037]). The difference in structure is construed to meet the broad limitation of differing adhesiveness.
	Additionally, Kwag that the first and second heat-dissipation layers include a pressure sensitive adhesive (PSA) selected from acrylic or silicone-based pressure-sensitive adhesives (paragraph [0011; 0035]). The different adhesive compositions allow for adhesive layers having differing adhesiveness.

Regarding instant claim 16, FIG. 1 of Kwag illustrates the relative size difference between the thickness of the heat-dissipating adhesive layers <130> and <140> and the dots representing the heat dissipation particles. One of ordinary skill in the art would readily conclude that the diameter of the heat dissipation particles is less than the thickness of the heat-dissipating adhesive layers.

Regarding instant claim 18, FIG. 1 of Kwag further illustrates heat-dissipation layer <130> includes embossed patterns <135> and channels <137> formed therebetween (paragraphs [0036-0037]). Said embossed patterns <135> are construed to meet the claimed sub adhesive films spaced apart by channels <137>.

Regarding instant claim 20, Kwag that the first and second heat-dissipation layers include a pressure sensitive adhesive (PSA) selected from an acrylate-based compound (paragraph [0011; 0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag in view of Zhong et al. (US Patent Application Publication No. US 2007/0241303 A1) (Zhong).

Regarding instant claims 3 and 17, Kwag discloses a tape and a display device comprising said tape, wherein the tape comprises heat-dissipating adhesive layers comprising heat dissipation particles dispersed therein, as cited in the rejection of claims 1 and 11, above.
	Kwag further discloses that the heat dissipation particles are boron nitride (paragraph [0010]).
	Kwag does not explicitly disclose the content of the heat dissipation particles in the adhesive layers.
	However, Zhong discloses a thermally conductive composition comprising a polymer matrix and spherical boron nitride agglomerates in an amount 5 to 80 wt. % of the total weight of the thermally conductive composition (Claims 1-2). It is noted that the range recited by the instant claim lies within the range disclosed by Zhong; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Zhong further discloses that the spherical boron nitride agglomerate filler is used in an amount sufficient to provide a desired thermal conductivity and thermal impedance without impacting other desirable properties of the thermally conductive composition (paragraph [0029]).
	Zhong further discloses that the thermally conductive composition is cured in place to form an adhesive (Claim 18).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the boron nitride heat dissipation particles of Kwag in the adhesive layers in the amount prescribed by Zhong. The motivation for doing so would have been that Kwag provides an art recognized amount of boron nitride particles to be added into an adhesive composition that optimizes thermal properties without impacting other desirable properties of the composition.
	Therefore, it would have been obvious to combine Zhong with Kwag to obtain the invention as specified by the instant claims.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag in view of Nagashima et al. (US Patent Application Publication No. US 2017/0141009 A1) (Nagashima).

Regarding instant claims 4 and 14, Kwag discloses a tape and a display device comprising said tape, wherein the tape comprises heat-dissipating adhesive layers comprising heat dissipation particles dispersed therein, as cited in the rejection of claims 1 and 11, above.
	Kwag does not explicitly disclose the thickness of the adhesive layers and the substrate layer.
	However, Nagashima discloses a heat diffusion sheet comprising a composite adhesive film comprising a first adhesive layer having a thickness of 5 µm to 15 µm, a polyester film having a thickness of 20 µm to 60 µm, and a second adhesive layer having a thickness of 2 µm to 25 µm (Claim 1). Nagashima discloses that even if the composition of the adhesive film has low thermal conductivity, the reduced thickness lowers the thermal resistance of the tape, which allows easy heat transmission (paragraph [0031]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the adhesive tape of Kwag such that the adhesive layers and substrate layers have the thickness of the adhesive layers and polyester layer of Nagashima. The motivation for doing so would have been to ensure that the thickness of the adhesive tape is low to allow easy heat transmission.
	Therefore, it would have been obvious to combine Nagashima and Kwag to obtain the invention as specified by the instant claims.

Claims 6-7, 9, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag in view of Rotto et al. (Patent Application Publication No. US 2014/0251662 A1) (Rotto) and Kreckel et al. (US Patent No. 5,516,581) (Kreckel).

Regarding instant claims 6-7, 9, 12-13, and 19, Kwag discloses a tape and a display device comprising said tape, wherein the tape comprises heat-dissipating adhesive layers comprising heat dissipation particles dispersed therein, as cited in the rejection of claims 1 and 11, above.
	Kwag further discloses that the adhesive tape is applied as to various components inclusive of display devices such as and OLED device (paragraph [0085]).
	Kwag does not explicitly disclose the stretch properties of the tape, nor does Kwag disclose a substrate film including a urethane-based rubber or a butadiene-based rubber.
	However, Rotto discloses an adhesive structure comprising an optically clear adhesive (OCA) (paragraph [0012]). Rotto further discloses that the OCA is laminated to OLED displays and may have stretch release and thermally conductive properties (paragraph [0037]).
	Further, Kreckel discloses an easily removable pressure-sensitive adhesive tape comprising a high extensible backing, wherein said tape is capable of being firmly bonded to a substrate and further capable of being removed therefore after being stretched. (col. 2, lines 2-9).
	Kreckel further discloses that representative materials for the tape backings are inclusive of acrylonitrile-butadiene-styrene copolymers and elastomeric materials such as polyurethane/polyolefin, polyurethane/polycarbonate, and polyurethane/polyester (col. 3, line 62 to col. 4, line 16), which are construed to be rubbers.
	Kreckel further discloses that the tape has a lengthwise elongation at break of from about 150% to about 1200% (Claim 1), which is construed to overlap the stretching rate range recited by claims 6 and 12; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the tape backing of Kreckel in the adhesive tape of Kwag and to formulate the tape of Kwag to have the elongation at break prescribed by Kreckel. The motivation for doing so would have been that stretch adhesives readily usable and combinable in OLED applications.
	As to the reduction of adhesiveness upon 1000% stretching as recited in claims 9 and 13, Kreckel discloses that the tape can be firmly bonded to a substrate and can be removed by simply stretching the tape without leaving traces of adhesive residue on the substrate and without imparting any perceptible damage to the surface of the substrate (col. 2, lines 30-36). Avoidance of adhesive residue left on a substrate and avoidance of perceptible damage to the substrate is construed to be related to a reduced adhesive force of the adhesive to the substrate on to which it is applied.
Since the instant specification is silent to unexpected results, the specific adhesiveness reduction after stretching is not considered to confer patentability to the claims. As the removability of the adhesive from a substrate while avoiding damage to the substrate are variables that can be modified, among others, by adjusting the adhesive strength reduction after stretching the tape, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of adhesive strength reduction after stretching in the prior art combination to obtain the desired adhesive removability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Rotto and Kreckel to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/07/2022